Case 19-05128   Doc 156   Filed 11/25/20 Entered 11/25/20 11:01:37   Desc Main
                           Document     Page 1 of 2




             Spybar Management LLC                  19-05128

                                          June 30                    20




        April 2020                                  11,026.52

        May 2020                                     2887.96

        June 2020                                    6602.13


                                                      20,516.61


                                                      650.00


                                                      -


                                                      4875.00


          Michael Roche




          11/17/2020


                          Michael Roche - Dir of Operations
Case 19-05128   Doc 156   Filed 11/25/20 Entered 11/25/20 11:01:37    Desc Main
                           Document     Page 2 of 2




            Spybar Management LLC                 19-05128




                                                June 30              20




          Michael Roche




         11/17/2020




                           Michael Roche - Dir of Operations
